Case 9:17-cv-81237-RLR Document 213 Entered on FLSD Docket 02/08/2019 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                      PALM BEACH DIVISION
                              Case No. 9:17-CV-81237-Rosenberg/Reinhart
                              Case No. 9:18-CV-81277-Rosenberg/Reinhart

  ADT LLC,

                 Plaintiff,

  vs.


  ALDER HOLDINGS, LLC,
  ADAM D. SCHANZ, et. al.

                 Defendants.

                                      MEDIATION REPORT

         Pursuant to Southern District of Florida Local Rule 16.2.F.1, the undersigned mediator

  conducted a mediation in these matters on February 8, 2019. All parties and counsel were present.

  At the conclusion of the mediation, the parties were unable to reach a settlement.



                                                       JAMS
                                                       2500 N. Military Trail, Suite 200
                                                       Boca Raton, FL 33431
                                                       Tel: (561) 393-9733
                                                       Fax: (561) 393-9707


                                                       By:s/Jeffrey Grubman___________
                                                       Jeffrey S. Grubman
                                                       Mediator No: 15500 CR
